Orders of disposition and order of protection, Family Court, Bronx County (Allen Alpert, J.), entered on or about March 24, 1999, which, inter alia, directed respondent-appellant to complete a sex offender program and prohibited him from contacting the subject eight children until their eigh*429teenth birthdays, upon a fact-finding determination that respondent had sexual intercourse with one of the children and sexually abused two of the other children, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered on or about February 8, 1999, which, upon petitioner’s motion for summary judgment, found that respondent abused the subject children, unanimously dismissed, without costs.
The fact-finding order, including the findings of derivative abuse, was properly based on the acts admitted by respondent in his plea of guilty to rape in the first degree and two counts of sexual abuse in the first degree, and properly made in the context of a motion for summary judgment by petitioner that did not implicate respondent’s right to be present at a fact-finding hearing where there was no showing of the existence of an issue of fact (see, Matter of Suffolk County Dept. of Social Servs. [Michael V.] v James M., 83 NY2d 178; Matter of Philip M., 186 AD2d 462, 463 [citing, inter alia, Matter of James P., 137 AD2d 461, 464], affd 82 NY2d 238). We have considered and rejected respondent’s other contentions. Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Friedman, JJ.